Citation Nr: 1726075	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-18 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disabilities. 

2.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS). 

3.  Entitlement to service connection for neurological impairment of the bilateral upper extremities other than CTS, to include as secondary to a service-connected cervical spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active military service from July 1983 to August 1989.  This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. 

This case was previously before the Board in July 2015 when it was remanded for further action by the originating agency.  At that time, the issues on appeal included entitlement to service connection for a cervical spine disability.  In a February 2017 rating decision, service connection for lower cervical arthritis was awarded with an initial 10 percent evaluation assigned effective September 19, 2008.  This constitutes a full award of the benefits sought on appeal and the claim for service connection for a cervical spine disability is no longer before the Board.  The remaining issues on appeal have now returned to the Board for additional appellate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Board regrets further delay in this case, but finds that a remand is once again necessary to ensure compliance with VA's duty to assist.  In its July 2015 remand, the Board ordered that new VA examinations and medical opinions were necessary as the 2009 and 2012 examinations and opinions were not adequate.  The RO made multiple attempts to comply with the Board's remand, but the medical opinions obtained in November 2015, May 2016, August 2016, and December 2016 are not fully responsive to the Board's remand instructions.  In addition, an electromyogram (EMG) and nerve conduction study of the Veteran's bilateral upper extremities was performed at the Columbia VA Medical Center (VAMC) on March 21, 2017, but the report of the study is not included in the claims file.  Available VA medical records show that the report was scanned into VA's VistA Imaging database and the Board does not have access to these records.  Upon remand, additional VA medical opinions must be obtained and a copy of the March 2017 EMG report must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the report of the March 21, 2017 EMG consultation and study performed at the Columbia (Dorn) VAMC and associate it with the claims file.  

2.  Provide the Veteran another opportunity to submit release forms authorizing VA to obtain medical records from his private physicians, including those identified in the Board's July 2015 remand and Dr. Frank Tefney in Kingstree, South Carolina, identified by the Veteran as his private primary care physician during a March 14, 2007 initial visit at the VAMC.  

If proper medical release forms are received, obtain copies of all available treatment records from the physicians.  Copies of the records must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file. 

3.  Provide the claims file to a VA examiner other than the examiner who performed May 2016 examination and issued medical opinions in August and December 2016.  The examiner must have the appropriate expertise to render a medical opinion addressing the etiology of the claimed low back disability and bilateral upper extremity disabilities.

After reviewing the complete claims file, including the service treatment records, the examiner should comment on the following:

a) Identify all current low back disabilities and any neurological impairment of the bilateral upper extremities, to include CTS.  The examiner should specifically comment on whether the Veteran manifests any radiculopathy or neuropathy associated with the service-connected cervical spine disorder. 

b) With respect to all identified low back disabilities, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to any incident of active duty service, to include the Veteran's physical duties associated with his service as a postal clerk and/or engineer recovery specialist which involved heavy lifting.

The examiner should also determine whether any currently present low back disability is caused or aggravated by the service-connected bilateral knee disabilities and any associated gait change.  The examiner must address the aggravation aspect of the claim.

The Veteran contends that service connection is warranted for his low back disability as the condition is due to heavy labor during active duty service, or in the alternative, is the result of chronic gait changes caused by his bilateral knee disability.  Service records are negative for treatment or complaints specific to the Veteran's low back, but document an injury to his neck and shoulder in May 1988 when he was struck by a mail bag.  The Veteran's spine was normal at the June 1989 discharge examination, though he did report a history of recurrent back pain.  Available post-service records document the Veteran's reports of back pain in April 2006 and a diagnosis of spinal stenosis by his private orthopedist in June 2007.  Records associated with the Veteran's physical therapy document reports of his right knee giving way following an August 2006 arthroscopy leading to a fall and back injury.  The Veteran also states that he injured his back in post-service motor vehicle accidents in 1999 and 2001.   

c)  With respect to the Veteran's CTS and any other diagnosed neurological impairment of the upper extremities, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to any incident of active duty service, to include the Veteran's physical duties associated with his service as a postal clerk and/or engineer recovery specialist.
The examiner should also determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present neurological impairment of the upper extremities is caused or aggravated by the service-connected cervical spine disability.  The examiner must address the aggravation aspect of the claim.

The Veteran contends that service connection is warranted for neurological impairment of the upper extremities, to include CTS, as the condition is due to injury during active duty service, or in the alternative, is associated with his service-connected cervical spine disability.  Service records show that the Veteran complained of numbness and radiating pain down his arms following a May 1988 injury to his neck and shoulder.  A cervical X-ray was normal and the complaints appeared to resolve with physical therapy.  The Veteran's upper extremities were normal at examination for discharge in June 1989.  Available post-service records show that the Veteran began to complain of right wrist pain in February 2008 and was diagnosed with right wrist tendonitis.  In June 2008, he reported having neck pain that radiated into his hands to his orthopedist and a July 2008 cervical MRI showed disc protrusions and central canal narrowing.  An EMG and nerve conduction study was performed in July 2008 and demonstrated bilateral mild CTS with no suggestion of cervical radiculopathy or polyneuropathy.  A more recent EMG was performed at the VAMC in March 2017, but the results are not currently accessible by the Board.  The Veteran testified in May 2015 that he has experienced tingling and numbness in his upper extremities since his in-service injury, providing lay evidence of a continuity of symptoms since service. 

A full rationale, i.e. explanation, must be provided for all stated opinions.  The examiner must also consider the Veteran's reports of injuries in service and symptoms since service.

4.  Then, readjudicate the claims on appeal.  If the benefits sought are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




